Johnson, C. J. The circuit court manifestly erred in giving the first instruction asked by the State. The instruction is, that if the jury believe from the evidence that the defendant went to the meeting-house yard and called Hughs out for the purpose of having a difficulty with him, they should find him guilty. A crime or misdemeaner consists in a violation of public law, in the commission of which there must be a union or joint operation of act and intention or criminal negligence. See 1st sec. of chap. 44 of the Revised Statutes. The mere fact of going to a place with the intention of doing an unlawful act, will not of itself subject the party to the punishment denounced against such act, unless he also carries his intention into effect. If the defendant below actually made an assault upon Hughs in pursuance of his preconceived and settled intention, then it was that the motives, which induced him to go to the place where Hughs was, might have been legitimately inquired into in aggravation of the fine, but could not under any state of case have furnished conclusive evidence of his guilt. No valid objection is perceived to the last instruction. But for the error in giving the first,, the judgment must be reversed.